On Rehearing
Alabama appears committed to the concept that as a matter of law a breach of a statute or ordinance can give rise to negligence. This concept is basically conditioned on two postulates: (1) that the enactment is “designed for the protection of the person claiming to have been injured by reason of such violation”; and (2) that the violation must be “a contributing cause of the injury.” Allman v. Beam, 272 Ala. 110, 130 So.2d 194.
The trial judge directed the jury’s attention to the statute as to lights on a parked car. Code 1940, T. 36, § 46, as amended, supra. Hence the verdict against Mrs. Sims meant that the jury was reasonably satisfied that the lack of lights did not contribute to Mrs. Sims’s running into Greniewicki’s car.
We need not pass on the nature of protection encompassed by the statute. The instruction mentioned made the law of the case for the appellant. This because she took no exception thereto as required by Code 1940, T. 7, § 273.
This charge indeed was as favorable on this point as Mrs. Sims was entitled to under any view of the evidence.
Wall v. Cotton, 22 Ala.App. 343, 115 So. 690, and Littlejohn v. Staggers, 23 Ala.App. 322, 125 So. 61, are concerned with § 6264 of the 1923 Code which was not carried forward 3 in the 1940 Code.
Application overruled.

. § 97 of Act 347, August 23, 1927, related to the same subject.